Citation Nr: 0615740	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. S.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

At a May 2003 VA examination, the veteran contended that he 
has impotency secondary to his back disability.  This issue 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran has completed a high school education and one 
year of college, and has work experience as a phlebotomist, 
mill worker, security guard, warehouse worker, and migrant 
worker; with training in communications.

2.  The veteran's service-connected disabilities include low 
back strain, rated as 40 percent disabling; right lower leg 
condition associated with low back muscular strain, rated as 
10 percent disabling; and left lower thigh and leg condition 
associated with low back muscular strain, rated as 10 percent 
disabling; the combined rating is 50 percent.

3.  The veteran's service connected disabilities are not of 
such severity as to preclude him from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in June 2002.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  VA examinations and personal hearings were 
conducted in conjunction with the matter on appeal.  For the 
above reasons, the Board finds that development of the record 
is sufficiently complete to permit a fair and just resolution 
of the appeal, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

Service connection is in effect for a low back strain, rated 
as 40 percent disabling; a right lower leg condition 
associated with low back muscular strain, rated as 10 percent 
disabling; and a left lower thigh and leg condition 
associated with low back muscular strain, rated as 10 percent 
disabling.  The combined rating is 50 percent.

The Board notes that the service-connected disabilities do 
not meet the schedular requirements for entitlement to a 
total rating based on individual unemployability.  In 
addition, the Board concludes that the RO correctly 
determined that the facts of this case do not demonstrate an 
unusual or exceptional disability picture warranting referral 
for consideration on an extra-schedular basis.

In reaching this conclusion, the Board has considered 
testimony given by the veteran and D.S. during the hearing 
held in May 2005.  The veteran described symptoms of his 
disabilities such as aching in his low back and trembling and 
weakness in his legs.  The veteran also reported that he 
could not drive because of the pain medications he had to 
take.  D.S. testified that she had lived with the veteran for 
10 years, and that due to his disabilities the veteran had to 
hire people to do all of his lawn work such as mowing a 
raking.  She also reported that he could not carry groceries, 
pick up laundry, or go for walks.   

The veteran's application for TDIU was received in April 
2002.  The veteran indicated that he had one year of college 
and work experience as a phlebotomist.  He reportedly became 
totally disabled in 1996.  The claims file shows that he also 
has reported past work experience as a mill worker, security 
guard, warehouse worker, and migrant worker, with training in 
communications.  

It is clear that the veteran suffers from much impairment 
from his service-connected disabilities.  He has reported 
severe low back pain with radiculopathy.  At VA examination 
in May 2003, he exhibited severe limitation in motion of the 
back.  There was tenderness from the L-2 to L-5 levels.  

Nevertheless, although he obviously has significant 
impairment associated with his lumbar spine and lower 
extremities, it has not been shown that this disability would 
prevent him from securing or following a substantially 
gainful occupation.  The Board points out that his impairment 
in lower extremity functions has not been described as 
severe.  At the VA examination reflex studies were normal.  
There was no reported evidence of atrophy.  The extensor 
muscles and sensation were normal at both legs and feet.  The 
circumference of the calves was equal.  Such a disability 
picture belies a conclusion that the veteran's service-
connected disabilities are totally disabling.  

As noted, he reportedly was employed in various positions.  
The veteran reported that he was terminated from his last job 
because of his back disability; however this has not been 
corroborated by objective evidence.  The VA attempted to 
obtain records from his last reported place of employment.  
The response indicated that the veteran had not been an 
employee.  

Moreover, the only medical evidence of record regarding his 
current employability indicates that he may be somewhat 
limited in performing physical labor, but would be able to 
work otherwise.  In this regard, the VA examiner in May 2003 
reported that the veteran could do very light types of work.  
The examiner also noted that his ability to work would be 
inhibited by his non service-connected psychiatric 
impairment; however, nonservice-connected disabilities may 
not be considered when evaluating his claim for a total 
rating based on impairment due to service-connected 
disabilities.  The Board agrees record does not show that 
veteran would be unemployable in a position which involves 
very light or sedentary work.  He retains full use of his 
upper extremities.  He has varied work experience, and 
education and training that would permit him to work at jobs 
that are not significantly affected by his back and lower 
extremity pain.  Additionally it is noted that the vocational 
rehabilitation folder associated with the claims file shows 
that he has not cooperated with attempts at retraining that 
is provided by the VA.  Finally, the Board notes that the 
veteran reported that the Social Security Administration had 
denied a claim for disability benefits.  

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities alone.  
Accordingly, the Board concludes that the criteria for a TDIU 
have not been met.  


ORDER

A total rating based on individual unemployability due to 
service connected disability is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


